DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, 3-5, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Knowlton (20030094225).
	Regarding claims 1, Knowlton discloses a gas generating composition that includes cupric oxide hemi-hydrate at 50% (example 14).  As shown in figure 2 of attached article to Lopez, cupric oxide hemi-hydrate has a dehydration temperature that is higher than 140 degrees C thus meeting the claimed properties.
Regarding claims 3, 4 and 5, the composition will possess the claimed properties since a hydrate that meets the limitation of claim 1 is used.  Note that claim 1 requires only a hydrate.
Regarding claims 7 and 8, Knowlton includes a fuel such as guanidine nitrate from 13-32 %, oxidizer such as basic copper nitrate from 66-84, and additives such as silica up to 1.7 % (claim 11).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 11-14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Japs (4099376) in view of Schneid (2769731).
Regarding claims 1-3 and 19, Japs discloses a gas generating composition that includes the addition of a fungicides to the gas generating composition (col. 18, lines 20-25).
Schneid discloses that copper phthalate dihydrate can be used as a fungicide (col. 1, lines 15-20 and example 2).
It would have been obvious to one having ordinary skill in the art at the time the invention was made and/or filed to include the phthalate fungicide compound in the gas generating mixture of Japs since Japs suggests that a fungicide may be added to the gas generating composition and since Scheid indicates the phthalate compounds has such properties.  The phthalate compound will possess the claimed properties since it is the same compound as used by Applicant.
Regarding claims 4, 5, 12, and 13, the composition will possess the claimed properties since a hydrate that meets the limitation of claim 1 is used.  Note that claim 1, 11, and 19 require only a hydrate.
Regarding claims 6 and 14, it is also obvious vary the parameters such as amounts to achieve the claimed properties.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claim 7, Japs discloses the oxidizer at 70 % and includes a combustible polymer binder that functions as a fuel as the balance with additives ranging from .5-5 % and includes silica (claim 2).
Regarding claim 11, the claim language “for an automotive restraint system” is a statement of intended use.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, no structure is claimed.
Claims 1-9, 11-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (20050127324) in view of Japs (4099376) Schneid (2769731).
Regarding claims 1-3 and 11, Wu discloses a gas generating composition that uses a fuel, oxidizer and additives.
Japs discloses the addition of a fungicides to the gas generating composition (col. 18, lines 20-25)
Schneid discloses that copper phthalate dihydrate can be used as a fungicide (col. 1, lines 15-20 and example 2).
It would have been obvious to one having ordinary skill in the art at the time the invention was made and/or filed to include the fungicide compound in the gas generating mixture of Wu since Japs suggests that a fungicide may be added to gas generating compositions and since Wu is a gas generating composition.  Further, it is obvious to use the phthalate compound as taught by Schneid as the fungicide since Schneid indicates that the phthalate functions as a fungicide.  The phthalate compound will possess the claimed properties since it is the same compound as used by Applicant.
Regarding claims 4, 5, 12, and 13, the composition will possess the claimed properties since a hydrate that meets the limitation of claim 1 is used.  Note that claim 1 requires only a hydrate.
Regarding claims 6 and 14, it is also obvious vary the parameters such as amounts to achieve the claimed properties.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claims 7, 8, 15 and 16, Wu discloses a gas generating composition that includes nitric acid guanidine salt from 10-60 % (0019 and 0038), basic copper nitrate from 10-85 % (0021 and 0039), and silicon dioxide from .1-5 % (meets slagging agent)(0110).  
Regarding claims 9 and 17, it is obvious to use additional fuels as disclosed by Wu since Wu suggests that the fuel may be “at least one” of the disclosed list of fuels (0018).  It is also obvious vary the parameters such as amounts to achieve the claimed properties.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claim 11, the claim language “for an automotive restraint system” is a statement of intended use.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, no structure is claimed.
Claims 10, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (20050127324), Japs (4099376), and Schneid (2769731) as applied above, and further in view of Hsueh (20150183930).
	Regarding claims 10, 18, and 20, Wu discloses a gas generating composition for use in an air bag restraining system for automobiles that includes a flame retardant from .1-20 % (0027 and 0041, nitric acid guanidine salt from 10-60 % (0019 and 0038), oxidizers such as basic copper nitrate from 10-85 % (0021 and 0039).  
	Hsueh teaches that melamine oxalate is a known flame retardant (0055).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute melamine oxalate as taught by Hseuh into the gas generating composition of Wu since Wu suggests that flame retardants may be added to lower the combustion temperature and since Hsueh indicates that melamine oxalate is a known flame retardant.  The burn rate, flame temperature, pressure exponent, and gas yield are considered to be inherent properties of the composition as taught above.  As to limitations which are considered to be inherent in a reference, note the case law of In re Ludke, 169 USPQ 563; In re Swinehart, 169 USPQ 226, In re Fitzgerald, 205 USPQ 594; In re Best et al, 195 USPQ 430; and In re Brown, 173 USPQ 685, 688.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AILEEN BAKER FELTON whose telephone number is (571)272-6875. The examiner can normally be reached Monday 9-5:30, Thursday 11-3, Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AILEEN B FELTON/           Primary Examiner, Art Unit 1734